DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 26-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,836,944. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are, in almost all instances, a direct subset of the pending claims. Especially note independent claim 1 of the patent and independent claim 1 of the pending application. 

Claims 1, 26-30 and 33-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,836,942. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the concentration ranges of the patented claims extensively overlap the concentration ranges of the pending claims. 


The following is an examiner’s statement of claims 1 and 26-41 being free of any prior-art rejections:
Claims 1 and 26-41 are free of any prior-art rejection because there is no prior-art reference of record, or a combination thereof, that would motivate one having ordinary skill in the art to make a composition that comprises: dilfuoromethane, pentafluoroethane, 2,3,3,3-tetrafluoropropene, 1,1,1,2-tetrafluoroethane and carbon dioxide, wherein the concentration range of each component falls within Applicant’s claimed concentration ranges.

Specific prior-art references of note are as followed:

1) Low U.S. Patent Application Publication No.: 2011/0258147 A1 teaches a heat transfer composition comprising: (i) R-1243zf; (ii) a second component selected from R-32 (difluoromethane), R-744 (CO2), R-41 (fluoromethane), R-1270 (propene), R-290 (propane), R-161 (fluoroethane) and mixtures thereof; and (iii) a third component from R-134a (1,1,1,2-tetrafluoroethane), R-125 (pentafluoroethane), R-1234yf (2,3,3,3-tetrafluoroprop-1-ene) and mixtures thereof, see abstract and claim 1.
Tables 13 and 15 and claim 14, all teach/claim a composition comprising a blend of 1) R-1243zf, 2)  R-32 (difluoromethane), 3) R-134a (1,1,1,2-tetrafluoroethane), and 4) R-1234yf (2,3,3,3-tetrafluoroprop-1-ene). 
Low’s claims 26-29 further disclose the optional inclusion of lubricants and stabilizers into the taught heat transfer compositions. Please note that Low’s lubricant’s read directly on Applicant’s claimed lubricants of dependent claim 5. 
Low patentably differs from Applicant’s claimed composition in that there is not a direct teaching (i.e. by way of an example) to a heat transfer composition that actually comprises a combination of: R-32 (difluoromethane),  R-134a (1,1,1,2-tetrafluoroethane),  R-1234yf (2,3,3,3-tetrafluoroprop-1-ene), R-125 (pentafluoroethane), R-744 (CO2), and optionally a lubricant/stabilizer. While one having ordinary skill in the art, using Low’s disclosure, could be motivated to actually combine R-32 (difluoromethane),  R-134a (1,1,1,2-tetrafluoroethane),  R-1234yf (2,3,3,3-tetrafluoroprop-1-ene), R-125 (pentafluoroethane), R-744 (CO2), and optionally a lubricant/stabilizer altogether, there is NO motivation at all to combined all said components together within Applicant’s claimed component concentration ranges. 


2) Minor et al. U.S. Patent Application Publication No.: 2006/0243945 A1 teach compositions comprising fluoroolefins for use in refrigeration, air-conditioning and heat The present invention further relates to a composition comprising HFC-1234yf and at least one compound selected from the group consisting of: HFC-1234ye, HFC-1243zf, HFC-32, HFC-125, HFC-134, HFC-134a, HFC-143a, HFC-152a, HFC-161, HFC-227ea, HFC-236ea, HFC-236fa, HFC-245fa, HFC-365mfc, propane, n-butane, isobutane, 2-methylbutane, n-pentane, cyclopentane, dimethylether, CF3SCF3, CO2 and CF3I.” [Emphasis added]. Also see section [0096] and Minor et al.’s claim 3. 
In Table 12 and claim 14, Minor et al. teach heat transfer compositions that comprise a blend of: HFC-1234yf, HFC-32 and HFC-125.
Minor et al. further disclose the optional inclusion of lubricants and stabilizers into the compositions, see sections [0120]-[0124]. Please note that Minor et al.’s lubricant’s read directly on Applicant’s claimed lubricants of dependent claim 5. 
Minor et al. patentably differ from Applicant’s claimed composition in that there is not a direct teaching (i.e. by way of an example) to a heat transfer composition that actually comprises a combination of: 1234yf (2,3,3,3-tetrafluoroprop-1-ene), R-32 (difluoromethane),  R-125 (pentafluoroethane), R-134a (1,1,1,2-tetrafluoroethane),  R-744 (CO2), and optionally a lubricant/stabilizer. While one having ordinary skill in the art, using Minor et al.’s disclosure, could be motivated to actually combine R-32 (difluoromethane),  R-134a (1,1,1,2-tetrafluoroethane),  R-1234yf (2,3,3,3-tetrafluoroprop-1-ene), R-125 (pentafluoroethane), R-744 (CO2), and optionally a lubricant/stabilizer altogether, there is NO motivation at all to combined all said components together within Applicant’s claimed component concentration ranges. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117.  The examiner can normally be reached on M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1761